Citation Nr: 1031025	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-26 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a hip disorder, to 
include as secondary to a back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1956 to April 
1958.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a February 2008 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show a back disorder 
related to the Veteran's military service or any incident 
therein.

2.  The medical evidence of record does not relate a hip disorder 
to the Veteran's military service or to a service-connected 
disorder.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  A hip disorder was not incurred in or aggravated by active 
military service, and is not proximately due to or the result of 
a service-connected disorder.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The RO's December 2007 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess 
requirements, the RO's December 2007 letter provided the Veteran 
with notice of what type of information and evidence was needed 
to establish disability ratings, as well as notice of the type of 
evidence necessary to establish an effective date.  Accordingly, 
with this letter, the RO effectively satisfied the remaining 
notice requirements with respect to the issues on appeal.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, including the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Board finds that a VA examination is not 
required in this case.  The competent medical evidence of record 
does not suggest a link between the Veteran's current back or hip 
disorder and his military service, and no continuity of 
symptomatology has been shown.  The Veteran's service treatment 
records, as well as his post service treatment records for almost 
47 years following his discharge from military service, are 
completely silent as to any complaints or diagnosis of a back or 
hip disorder.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991).  While the Veteran contends that he injured his back in 
service, the objective evidence of record does not support this 
contention.  The first documented evidence of a back or hip 
disorder was dated in September 2005, noting problems of right 
hip osteoarthritis and spinal stenosis, over 47 years after his 
discharge from the service.  Although the record includes an 
October 2007 statement from the Veteran's private physician that 
the Veteran had an old injury to the back that "could have" 
occurred in service, this statement is inconclusive as to the 
origin of the Veteran's back disorder and cannot be employed as 
suggestive of a linkage between the current disorder and the 
claimed incident of service.  See Warren v. Brown, 6 Vet. App. 4, 
6 (1993).  Thus, a VA medical examination addressing the etiology 
of these disorders is not required.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Finally, there is no indication in the 
record that additional evidence relevant to the issues being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including arthritis, 
will be presumed if they are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  
Service connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain 
circumstances, lay evidence may also be competent to establish a 
medical diagnosis or medical etiology.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); but see Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Back Disorder

The Veteran's December 1955 enlistment examination report noted 
"lordosis U-2."  The Veteran's service treatment records are 
otherwise negative for any complaints or treatments of a back 
disorder.

A January 1957 service treatment report noted that the Veteran 
sustained a laceration on his finger when a drum fell on it.  A 
report of line of duty determination from the U.S. Air Force 
Hospital at the Travis Air Force Base reflects that the Veteran 
was first seen by a medical officer on January 15, 1957, after a 
barrel fell on his hand causing injury while the Veteran was on 
duty.  The primary diagnosis was laceration of the finger.  The 
report is silent as to any back injury.

The Veteran's February 1958 separation examination report noted 
that clinical evaluation of the Veteran's spine and other 
musculoskeletal system was normal.  The examiner noted that the 
Veteran denied all other pertinent medical or surgical history.

After separation from service, a September 2005 private treatment 
report noted right hip osteoarthritis and spinal stenosis 
problems.  The Veteran reported low back pain, numbness, and 
tingling to his right lower extremity and that he felt as if his 
legs were not equal.  He denied any significant traumatic event 
and reported that this had been going on for ten or more years.  
It was noted that a July 2005 lumbar magnetic resonance imaging 
(MRI) revealed 60 percent spinal stenosis at L 3-4 and L4-5.

An October 2005 private treatment report shows that the Veteran 
continued to have significant difficulties despite an epidural 
steroid injection for his spinal stenosis.

A January 2006 private treatment report noted the Veteran's 
longstanding history of back and lower extremity complaints, with 
neurogenic claudication, and pain, numbness, and tingling in the 
right lower extremity.  It was noted that the Veteran had 
occasionally fallen due to weakness and gave way strength in the 
right lower extremity.  The diagnoses were adult scoliosis, with 
moderate to severe spinal stenosis at L 2-3, L3-4 and L4-5, and 
Grade I degenerative spondylolisthesis at L4-5.

A February 2006 private treatment report noted the Veteran's 
history of low back pain for 20 years and more.  The assessments 
were scoliosis of the lumbar spine at L2 to L5, and degenerative 
disc disease.  

A March 2006 operative report shows that the Veteran underwent 
procedures of anterior lumbar interbody fusion, anterior spinal 
instrumentation, and insertion of custom machine biomechanic 
allograft prosthetic spacer.  Preoperative and postoperative 
diagnoses were spinal stenosis with moderate osteoporosis and 
segmental instability.  

An October 2007 letter from the Veteran private physician, Dr. 
M.W. stated

[The Veteran] had adult scoliosis, spinal 
stenosis, and degenerative disc disease in 
his lumbar spine.  He has an old injury 
and I don't have any idea when it first 
started.  It could have occurred in the 
service.

In March 2010, the Veteran submitted additional evidence in the 
form of a disc based on an x-ray taken on March 2010, along with 
a waiver of the RO jurisdiction.

After a thorough review of the record, the Board finds that 
service connection for a back disorder is not warranted in this 
case.  Although there is current diagnoses of lumbar scoliosis, 
with degenerative disc disease, and spinal stenosis, the 
competent and credible evidence of record does not support that 
the Veteran's current back disorder is related to his military 
service.

The Veteran contends that he sustained injuries to his back and 
hand as a result of an inservice incident while working on trash 
duty.  He further alleges that when he swung a 55 gallon drum 
barrel up onto a truck, he twisted his back and fell on his 
knees, and his hand got trapped under the drum.  At his April 
2010 hearing before the Board, the Veteran testified that he was 
sent to the hospital based in the Travis Air Force Base in 
Fairfield, California, at which time x-ray of his back was taken, 
and he was told to stay in the barracks for three weeks to 
recuperate.  The Veteran stated that since that incident, he was 
put on light duty that required no lifting and bending for about 
10 months until his separation from service.

The Veteran's statements are competent evidence as to reporting 
the inservice incident that he claims caused a back injury 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, competency of 
evidence differs from weight and credibility.  The former is a 
legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the later is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 46.  While the 
Veteran's service treatment records reflect that he sustained a 
laceration on his finger in January 1957 when a drum fell on it, 
they do not mention any complaints or findings of an injury to 
the back.  The line of duty determination report from the U.S. 
Air Force Hospital at the Travis Air Force Base, where the 
Veteran was first seen after the incident, noted a diagnosis of 
laceration of the finger but was silent as to any back complaints 
or findings of a back injury.  The remainder of the Veteran's 
service treatment records, to include his February 1958 
separation examination, are also silent as to any complaints of 
or treatments for a back disorder.  The Board finds significant 
the absence of any notation of a back injury in the service 
treatment record that noted the incident but only noted a 
diagnosis of laceration of the finger.  

Moreover, the first evidence of record documenting the Veteran's 
back disorder is the September 2005 private treatment report 
noting a diagnosis of spinal stenosis, which is approximately 47 
years after his discharge from service.  Although in the February 
2006 private treatment report, the Veteran reported a history of 
low back pain for 20 years and more, that is still over 25 years 
after discharge from service that he reportedly first started to 
experience back pain.  This period without complaints or 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the Veteran's 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection when 
the Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of his low back condition).  Notably, in this September 2005 
report, the Veteran denied any significant traumatic event with 
regard to his back.  This is inconsistent with the Veteran's 
contention that he had a back twisting injury as a result of the 
inservice incident.  Accordingly, the Board finds the Veteran's 
statements as to any injury to his back while in service not 
credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
(noting that credibility may be impeached by a showing of 
inconsistent statements and consistency with other evidence), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996).


The Board acknowledges the October 2007 statement from Dr. M.W. 
that the Veteran had an old injury that "could have occurred" 
in service.  However, the phrase "could have" constitutes a 
mere speculation as to the etiology of the Veteran's back 
disorder.  Notably, Dr. M.W. stated "I don't have any idea when 
it first started."  The law provides that service connection may 
not be based on speculation or remote possibility.  38 C.F.R. 
§ 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992).  It has been observed 
that statements from doctors which are inconclusive as to the 
origin of a disease cannot be employed as suggestive of a linkage 
between the current disorder and the claimed incident of service.  
Warren, 6 Vet. App. at 6.  Therefore, the Board finds this 
opinion to be of little probative value due to its speculative 
nature.

To the extent that the Veteran asserts that his currently 
diagnosed back disorder is related to his military service, the 
Board finds such assertion not competent.  In this case, medical 
causation involves questions that are beyond the range of common 
experience and common knowledge and require the special knowledge 
and experience of a trained physician.  As he is not a physician, 
the Veteran is not competent to make a determination that his 
currently diagnosed back disorder is related to military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992);  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  As such, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for a back disorder.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hip Disorder

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by a 
service connected disability or (b) aggravated by a service 
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 
(1995) (en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are completely silent as 
to any complaints of or treatment for a hip disorder.

After separation from service, a September 2005 private treatment 
report noted a problem of right hip osteoarthritis.  The Veteran 
complained of right hip and groin pain.  He also reported that he 
felt as if his legs were not equal.  It was noted that a July 
2005 right hip magnetic resonance imaging (MRI) revealed a normal 
right hip.  The treating physician opined that the Veteran had 
limited hip mobility although based on the MRI, the Veteran did 
not have arthritic change in his hip joint.

At the April 2010 Board hearing, the Veteran stated that he 
underwent a hip surgery in 2006.  He also stated that the 
curvature in his back caused shortness in his right leg, which in 
turn caused his hip problem.

Initially, the medical evidence of record does not show that 
there is a current diagnosis of a hip disorder.  See Degmetich v. 
Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation).  While the September 2005 
private treatment report noted a problem of right hip 
osteoarthritis, the same report also stated that the MRI showed 
no arthritic change in his hip joint.  Assuming arguendo that 
there is a current diagnosis of a hip disorder in this case, the 
Veteran's service connection claim still cannot succeed.  There 
is no evidence of a hip disorder having been incurred or 
aggravated during his active duty military service.  The 
Veteran's service treatment records are completely silent as to 
any complaints of or treatment for a hip disorder.  Thereafter, 
post service treatment records do not show any treatment for a 
hip disorder until the September 2005 private treatment report, 
nearly 47 years after the Veteran's discharge from service.  See 
Mense, 1 Vet. App. at 356.  Furthermore, there is simply no 
medical evidence of record indicating that the Veteran's hip 
disorder was caused or aggravated by his service-connected right 
finger disorder.

The Veteran's statements alone are not sufficient to prove that a 
hip disorder is related to service or to his service-connected 
disorder.  Medical causation in this case involves questions that 
are beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  See Espiritu, 2 Vet. App. at 495.  Furthermore, as 
service connection for a back disorder is denied in this 
decision, the Veteran's claim for service connection for a hip 
disorder as secondary to a back disorder must also fail.  As 
such, service connection for a hip disorder, to include as 
secondary to a back disorder, is not warranted.

Accordingly, in the absence of medical evidence that the 
Veteran's current hip disorder is related to his military service 
or was caused or aggravated by a service-connected disorder, the 
preponderance of the evidence is against the Veteran's claim for 
service connection for a hip disorder.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for a back disorder is denied.

Service connection for a hip disorder, to include as secondary to 
a back disorder, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


